P.O. Box 2600 Valley Forge, PA 19482-2600 www.vanguard.com January U.S. Securities and Exchange Commission F Street, N.E. Washington, DC RE: Vanguard Bond Index Funds (the Trust) File No. 33 · Vanguard Total Bond Market Index Fund Commissioners: Enclosed is the 71st Post Effective Amendment to the Trusts Registration Statement on Form N 1A, which we are filing pursuant to Rule 485(a) under the Securities Act of The purposes of this Amendment are to: add Institutional Select Shares of Vanguard Total Bond Market Index Fund, a series of the Trust, and affect a number of non material editorial changes. Pursuant to Rule 485(a) under the Securities Act of we request that this Amendment be declared effective on March Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) be declared effective. Please contact me at with any questions or comments concerning the enclosed Amendment. Sincerely, Christyn L. Rossman Associate Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov, Esquire U.S. Securities & Exchange Commission
